,       ’




    t

                      OFFICE      OF   THE    ATTORNEY    GENERAL       OF   TEXAS
                                                 AUSTIN
    GROVER       SELLERS
    *TTORNLI      QLNLRAL




            sonorablo Theophllur 8. Painter
            Acting ?roridont
            Th0 unlrerrity   0r Texar
            Aurtin 12, Tox~r
            Dear 8ir1                        opinion ~0. 0-64
                                             Re:   Uhethsr und
                                                   rtated the
                                                   of the Waive




            carefully          cons1
            rS@USBt          a8 roll
                                                           Bpectftily        re&sted




                                             rove the iollovlng Orant-in-Aid
                                             n payable from the nevly created
                      account:
                                “‘(1)  $l,OOO’to Dr. J. R. Spell to
                      aaslat  In the publlcatlon   of blr   asnurcrlpt
                      COBTE3PORARY SPNUSH-AUWUCAB       ?IfXIOll by the
                      Dnlveralt~ of north Carolina Prssr.        500 copier
                      of the publication    vlll be given to the Inrtl-
                      tutr    ,
    $00.    Thsophllur     8. ?aiator    - Page 2
,
                     “In the dlaaurolon o? thlr   ltu   the
            quaatlon of thr 2osa2Ltz vba relaod,    aad oon~o-
            quently, your opinion la roqurrtod &a to rhothor
            o r mo tZh. lo edo fIleguta 1 8 llthor1rod to
            rrpw&d atat. fuadr for thlr purporrT
                     “The Board of Regont8 of The Unlvrrrlt~
            of Trrar ruthorlaad tha lrtrbllahmont of tha In-
            atitutr 0r Latin-mrioaa          whdirr    La 2940 •~ a
            dlvlalan    or bapartwnt   in thr Unlvraalt~, an4 it
            vu It flrat     supported bf Wlerrl fuada, bovevrr,
            it8 oporatloacll    support nov come llmort exclualve-
            II from tba Unlvrr~lty’a     looal funbs,
                         “The Inrtituta     provldea 06urrea of atudl
            in both undorgradueto usd graduate vork on Utia-
            Amsrlaur lffalra,       oarrlra on rraoaruh and ukor
            publio8tlon of utrrlal          relating to auoh York, and
            othor ou2tura2 lctlvltlrr          bt the Ilnlvrrait~.      It
            VII latrbllohad baoruao of the &roving lntrreat in
            Latin-Urarlom      affrirr,     and the fmt tlut l knov-
            ladgr of the hiatorr,        language,   alturo, amI aoolal
            inotitutlom      of Latin Amrrlae la u rasot in a
            proieaalonal     or buaLnaaa chrber, partloularly           vhen
            an lntiaato knovledge of Latip-llrerlcoa            countrlea
            md peoplr la eaaentlal.           lurtherroro,    tho Inlctl-
            tut* 0erveB to lmprovo the lnternatlonr).            relrtlon-
            ahlp and l brttar undrratudlag           btvren tha peoplea
            of thoaa oountrter and thla rtate           &ad nation.
                      “Thla grant noopsnded     Sor Dr. Bpell
            10, in lilrot,   a grant-ln-bid  for the publlcatlon
            of 43ranurcrlpt,    In return for thlr grunt-ln-aid
            the publiahor vlll glvo to tha Inatltutr    the
            atatad numbor of copira of the vork.”
                         Artlolea 2584 and 2585,      Vornon’a Annotated       Tcxaa
    Clvll    8tatuta0,     read a0 follov01
                         "Art.   2581.   The gorernment of the
                                         Unlvaraltp-
                      ‘Pha gorornment OS the Onivoralty Or
            Trxaa ahhall be mated  in a Board of Regenta  oom-
            pored of nine prraona.   They rhall rleot  a ohalr-
            m from tholr number rho ahall aowe at tha
.   .




        gore. Thoophilua 8. Wintar             - Iage 3

             plrrmuw ol the bobrd. The Itetr    TrooauMr
             aball be the truourrr  of the Ualvrralty.
             baud ahall h4vo the right to n&o and uao ih
             oomon oral and mar dtrr   the ouo   at pleasure.”

                            #Art.     2585   - tovrrr

                          ‘they &hall rotbblloh th8 drpartaento
             ofl    flrot-olaaa      uaivoralt~,  d0termS.m    the
             offlcrr and profoaaorohlpo,         appolat b prealdent,
             vho &hall, if ther think it advlaab~r, &loo
             diaoharge      the dutira of a profeaaor,       appoint
             the profaaoora and other offloara,           fix their
             roapoctlvr      aal.rrlaa~ and thq ahall lnaot ouch
             br-lava,     ruler and ragulrtlona aa mf br
             neoraorr~ for the auocrraful         mumgommt and
             gororrmant of the Unlvrralty~ thor &hall have
             povrr to rrgulatr the aourao of inatruotlon
             end prraoriba,       b;l rad vith the advloa of the
             profoaaora,       the book8 and ~uthorltlro      uoed ln
             the arvaral dapartmento, ml to @or&or auah
             degree8 md to grant auoh dl$lwaa la uv
             usually oonfsrred end granted bf unvar81t1e8.”
                         Vlth respect to tha buthorltJ veatad in the
        Board of lagonto of tha Uniraralty     of Texro under the above
        quotrd atatutoa,     the Corriaalon of &patio  of the btatr of
        Tour   la the oaoo of Polar v, JWmdlot, 55 8. Y, 2) 805,
        opinion uloptad br tha 8uprur Court, ha0 dsolrra d I
                         %a Leglalature of thlo otbte having
             lodged the povar vlth tha Board of Regent8 to
             enact rulro and regulationa aa rar br nacrasar~
             for the auccesaful mnagrment ~4 government of
             the lJnireralt~,   ther rho11 havo.povor to adopt
             luah ruler a.nd to regulate tha courao of ln-
             atructlon,    and preaoribr,  by md vlth thr advice
             of the faculty,    the booka and luthoritlaa    used
             in the aeverti department&.      That authority
             root8  vlth the Board of Regrnto and the faculty
             aa provldsd    for br atatutet and, if a change or
             modiflcatlan             la dealrod   ln the rulra   and regu-
             lation&,       it       for the oonaideratlon
                                    la 8 matter
             of tha Leglalatura.  The courta vi11 sot inter-
             fore thorevlth in the abronoa of a clear shoving
     Theophilua   8. ?&inter   - rage 4

     that ther have @ate4 lrbltnrlly    oc have abuoad
     the authorlt~ veoted in thou,   Tb4 great ve1ght
     of buthorltr  lootaino thio bootPlao.’
               Opialad lo, o-4167 of thlo department, a aopr
of vhlah lo Ln rour flloo,    holda that under the general
~~;;ot~nfernd     by Artlole P585, the Bocrrd of Regent8 poao-
              or to latabllah   a ?ubllo Relation8 Departrent
@ICIl Devep"opent Board and to ox&wail WlveraltJ    fund8 for
aooh agenoloa oven though there veo no a tr tutolruthorltr
                                                       r
thonror.

               oplnlon xo. O-62)9 of thlo dopartmnt,     a oopy
or vhloh la in -your filer,  hold8 that the Board Of Regent8
la luthoriaed   to Mter Into a oontraot   vhereby the Unlreralt~
vi11 be furnlahed   certain data end lnfometlon    conorml~
ltudento and eX-atudenta end par for oa8e out of UIJ unappro-
prleted balmoe of funda     &veIleble to the board  for auoh
purpose.
               Under t4e feota otrted la your letter the
Inatltnte  lo a dlvialom or da~rtment of the Unlverolt~ of
Texas end the Inatltute ~111 raoelvo 500 oopira of the pub-
llcation  in eXohlmg0 for the 41000 grunt,
               It lo our opinion that t&r Bou-4 or Regent0
haa the kuthorltr to rxpend Uulvaralt~ fund& for the purpose
atated In your letter out of my unappropriated bklence
0r funda lvelleble   to the board for thla purp~ae.
                                     rouro v4q   UulJ
                                 ATTomrxYoR%sRALO? TEXAS


                                             Y8. J. Fmnh.g
                                                   AOOlBtMt




                                                                   COYYiTTLl